OPINION — AG — ** COMMISSIONERS OF THE LAND OFFICE — LEASE AGREEMENTS — REENTER ** QUESTION: CAN THE ORIGINAL LEASE CONTRACT, A COPY OF WHICH IS ATTACHED, SEE OPINION, BE RESCINDED BY THE COMMISSIONERS OF THE LAND OFFICE AT THE REQUEST OF THE LESSEE, IN ORDER THAT THE COMMISSIONERS OF THE LAND OFFICE MAY ENTER INTO A NEW LEASE WITH THE LESSEE AT A RENTAL LESS THAN THE AMOUNT STATED IN THE LEASE ? — THE COMMISSIONERS OF THE LAND OFFICE IS WITHOUT CONSTITUTIONAL AUTHORITY TO ALTER OR MODIFY — DOWNWARD OR OTHERWISE — A PRIOR EXISTING CONTRACT WITH A PRIVATE CORPORATION RESPECTING PROPERTY IN THE COMMISSIONERS' CONTROL. (GRAZING LANDS, RENTAL, SCHOOL LAND COMMISSION, SCHOOL FUND, IN TRUST) CITE: 64 Ohio St. 86 [64-86], ARTICLE V, SECTION 53, ARTICLE II, SECTION 6, ARTICLE II, SECTION 1, OPINION NO. SEPTEMBER 13, 1948 — LAND OFFICE (J. H. JOHNSON)